DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant' election with traverse of Invention I (Claims 1-14) in the reply filed on 09/19/2022 is acknowledged.
Claims 15-21 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Please see response to arguments below. 

Response to Arguments 
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
The Applicants argue (pp. 2-3):
	MPEP section 803 states that "[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions." Applicant respectfully submits that the Office Action has not made a prima facie case that a search of both identified claim sets would be a serious burden. 
MPEP section 803 also states "[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. In other words, to show a serious burden, the examiner has to provide an appropriate explanation of separate classification, or separate status in the art, or a different field of search as per MPEP 808.02. (Emphasis by Applicant). 
Applicant notes that reasons a-c are basically a list of the categories set forth in MPEP 808.02. Reason e is not even related to a reason set forth in MEP808.02 for issuing a restriction. 
What is missing in this Office Action is an appropriate explanation of how any of these listed reasons a-d apply to the present claims at hand. For example, there is no explanation of how prior art applicable to the claims of Group I would not be applicable to the claims of Group II and vice versa. Thus, the Office Action does not set forth a prima facie case for a restriction because it does not provide an appropriate explanation of how a search of the two groups would be a serious burden as required by MPEP 808.




The Examiner respectfully disagrees. No prior art search was performed, however   
the restriction requirement is proper.
For example, it is evident a priori that examination of the limitations of Claims 1-14 does not require searching for features in Claims 15-21, such as during a precharge phase, control a first switch circuit of the plurality of switch circuits to charge a first external terminal of the plurality of external terminals among others as outlined in the Restriction Requirement dated 07/20/2022. 
Therefore, this restriction requirement is proper. The Examiner makes it final after the consideration of the Applicant' s reasons for traversal.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cholasta et al. (US9823798), hereinafter referred to as ‘Cholasta’ and Peter et al. (US8836350), hereinafter referred to as ‘Peter’.


Regarding Claim 1, Cholasta discloses a method of capacitive sensing, comprising (a method of operating a capacitive sensor system includes , Col.6, Lines 66-67): charging a first capacitive sensor with a first voltage (The capacitive sensor device includes: a sense electrode including a first capacitor; a first supply voltage, Col. 5, Lines 45-47). and a second capacitive sensor with a second voltage (a second capacitor; a second supply voltage different than the first supply voltage; a second switch operable to couple the second capacitor to the second supply voltage during the first mode , Col. 5, Lines 49-52), the first voltage is different than the second voltage (a second supply voltage different than the first supply voltage, Col. 5, Line 46);and then equalizing a charge on the first capacitive sensor and the second capacitive sensor (That is, in this second mode, the charge over Cs 13 is distributed between Cs 13 and Cext 12 via resistive element 16 which equalizes the voltages on Cs 13 and Cext 12, Col. 3, Lines 16-19); after the equalizing, providing a digital indication of a sensed voltage level of the first capacitive sensor with an analog to digital converter (the charge over Cs 13 is distributed between Cs 13 and Cext 12 via resistive element 16 which equalizes the voltages on Cs 13 and Cext 12, and the conversion by ADC 22 begins, Col. 3, Lines 16-19).
However, Cholasta does not disclose after the charging, removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor.
Nevertheless, Peter discloses removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor (the voltage charge on the internal sampling capacitor is transferred to an external unknown capacitor [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to incorporate after the charging, removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor for determining the capacitance value of the external capacitor and to improve the functionality of the method. 


	Regarding Claim 2, Cholasta and Peter disclose the claimed invention discussed in claim 1.

	Cholasta discloses the first capacitive sensor and the second capacitive sensor are part of a touchscreen array (the external sensing capacitor corresponds to an electrode of a capacitive sensor system, such as an electrode of a touch screen or a touch door handle, Col. 1, Lines 53-56).

	Regarding Claim 3, Cholasta and Peter disclose the claimed invention discussed in claim 1.

Cholasta discloses the first voltage is lower than the second voltage (the first supply voltage is less than the second supply voltage, Col. 5, Lines 49-52).  

	Regarding Claim 4, Cholasta and Peter disclose the claimed invention discussed in claim 3.

Cholsata discloses the voltage is system ground (a second supply voltage terminal which corresponds ground, Col. 2, Lines 5-6).
However, Cholasta does not disclose the first voltage is system ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to have the first voltage to be the system ground for removing the first voltage from the first capacitive sensor to improve safety of the method. 

	Regarding Claim 5, Cholasta and Peter disclose the claimed invention discussed in claim 1.

Cholasta discloses the first voltage is higher than the second voltage (the first supply voltage is greater than zero and the second supply voltage is less than the first supply voltage, Col. 5, Lines 59-61).
Regarding Claim 6, Cholasta and Peter disclose the claimed invention discussed in claim 1.

	However, Cholasta does not disclose the providing the digital indication includes providing a voltage of the first capacitive sensor through a multiplexer.
	Nevertheless, Peter discloses the providing the digital indication includes providing a voltage of the first capacitive sensor through a multiplexer (The multiplexer 438, capacitive sensing circuit 434 and ADC 418 are controlled by the digital processor 420, Col. 9, Lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to have the first voltage to be the system ground for removing the first voltage from the first capacitive sensor to improve safety of the method. 

Regarding Claim 7, Cholasta discloses a method of capacitive sensing, comprising (a method of operating a capacitive sensor system includes , Col.6, Lines 66-67): charging a first capacitive sensor with a first voltage (The capacitive sensor device includes: a sense electrode including a first capacitor; a first supply voltage, Col. 5, Lines 45-47). and a second capacitive sensor with a second voltage (a second capacitor; a second supply voltage different than the first supply voltage; a second switch operable to couple the second capacitor to the second supply voltage during the first mode , Col. 5, Lines 49-52), the first voltage is different than the second voltage (a second supply voltage different than the first supply voltage, Col. 5, Line 46);
and then equalizing a charge on the first capacitive sensor and the second capacitive sensor (That is, in this second mode, the charge over Cs 13 is distributed between Cs 13 and Cext 12 via resistive element 16 which equalizes the voltages on Cs 13 and Cext 12, Col. 3, Lines 16-19); after the equalizing, providing a digital indication of a sensed voltage level of the first capacitive sensor with an analog to digital converter (the charge over Cs 13 is distributed between Cs 13 and Cext 12 via resistive element 16 which equalizes the voltages on Cs 13 and Cext 12, and the conversion by ADC 22 begins, Col. 3, Lines 16-19).
However, Cholasta does not disclose after the charging, removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor.
Nevertheless, Peter discloses removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor (the voltage charge on the internal sampling capacitor is transferred to an external unknown capacitor [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to incorporate after the charging, removing the first voltage from the first capacitive sensor and the second voltage from the second capacitive sensor for determining the capacitance value of the external capacitor and to improve the functionality of the method. 

	Regarding Claim 8, Cholasta and Peter disclose the claimed invention discussed in claim 1.
	However, Cholasta does not disclose comparing the sensed voltage level of the first capacitive sensor with a threshold to determine whether the first capacitive sensor is being activated.
	Nevertheless, Peter discloses comparing the sensed voltage level of the first capacitive sensor with a threshold to determine whether the first capacitive sensor is being activated (a method for detecting a change in capacitance of an external capacitor with an integrated circuit device, said method comprises the steps of: (a) charging an internal capacitor in an integrated circuit, device to a reference voltage; (b) discharging an external capacitor with a first switch in the integrated circuit device; (c) coupling the internal capacitor to the external capacitor with a second switch in the integrated circuit device so that some of the charge on the internal capacitor is transferred to the external capacitor; (d) measuring a voltage on the internal capacitor with an analog-to-digital converter (ADC) in the integrated circuit device; (e) comparing the measured voltage on the internal capacitor to a previously measured voltage with a digital processor in the integrated circuit device, Col. 4, Lines 11-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to compare the sensed voltage level of the first capacitive sensor with a threshold to determine whether the first capacitive sensor is being activated to measure the capacitance value of the sensed voltage and improve the safety of the sensor. 

	Regarding Claim 9, Cholasta and Peter disclose the claimed invention discussed in claim 8.
	However, Cholasta does not disclose comparing the sensed voltage level of the first capacitive sensor with a second threshold to determine whether the second capacitive sensor is being activated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to comparing the sensed voltage level of the first capacitive sensor with a second threshold to determine whether the second capacitive sensor is being activated to measure the capacitance value of the sensed voltage from the second capacitive sensor and improve the safety of the sensor. 

	Regarding Claim 10, Cholasta and Peter disclose the claimed invention discussed in claim 1.

However, Cholasta does not disclose comparing the sensed voltage level of the first capacitive sensor with a second threshold to determine whether the second capacitive sensor is being activated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to compare the sensed voltage level of the first capacitive sensor with a second threshold to determine whether the second capacitive sensor is being activated to measure the capacitance value of the sensed voltage from the second capacitive sensor and improve the safety of the sensor. 
	Regarding Claim 11, Cholasta and Peter disclose the claimed invention discussed in claim 1.

	Cholasta discloses the sensed voltage level of the capacitance is indicative of a level of proximity of an object (For example, when a touch event occurs, the capacitance on Cs 13 increases, which causes the sense voltage at the input of ADC 22 to decrease. When a release of the touch occurs, the capacitance on Cs 13 decreases, which causes the sense voltage at the input of ADC 22 to increase. Therefore, the digital output of ADC 22 can be used to detect a touch or release of touch event, or indicate a degree of proximity of a touch event, Col. 2, Lines 64-67).
	However, Cholasta does not disclose the sensed voltage level of the first capacitive sensor is indicative of a level of proximity of an object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to sense voltage level of the first capacitive sensor to be indicative of a level of proximity of an object to enable use of the sensed voltage to determine the level of proximity of an object and improve the sensing capabilities of the first capacitive sensor.  

	Regarding Claim 12, Cholasta and Peter disclose the claimed invention discussed in claim 1.

Cholasta discloses the sensed voltage level of the capacitance is indicative of a level of proximity of an object (For example, when a touch event occurs, the capacitance on Cs 13 increases, which causes the sense voltage at the input of ADC 22 to decrease. When a release of the touch occurs, the capacitance on Cs 13 decreases, which causes the sense voltage at the input of ADC 22 to increase. Therefore, the digital output of ADC 22 can be used to detect a touch or release of touch event, or indicate a degree of proximity of a touch event, Col. 2, Lines 64-67).
However, Cholasta does not disclose the sensed voltage level of the first capacitive sensor is indicative of a level of proximity of an object with respect to the second capacitive sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to the sensed voltage level of the first capacitive sensor is indicative of a level of proximity of an object with respect to the second capacitive sensor to determine the level of proximity of an object and improve the sensing capabilities of the second capacitive sensor.  

Regarding Claim 13, Cholasta and Peter disclose the claimed invention discussed in claim 1.

Cholasta discloses the equalizing is performed through a resistive circuit coupled in a path between the capacitive sensors (…the charge over Cs 13 is distributed between Cs 13 and Cext 12 via resistive element 16 which equalizes the voltages on Cs 13 and Cext 12, and the conversion by ADC 22 begins, Col. 3, Lines 16-19).
However, Cholasta does not disclose the first and second capacitive sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to the first and second capacitive sensors to determine the level of proximity of an object and improve the sensing capabilities of the second capacitive sensor.  

Regarding Claim 14, Cholasta and Peter disclose the claimed invention discussed in claim 1.

Cholasta discloses sensed voltage for a plurality of capacitors and an analog to digital converter ( as discussed above). 
However, Cholasta does not disclose the first capacitive sensor and the second capacitive sensor are part of a plurality of capacitive sensors, the method further comprises: periodically providing a digital indication of a sensed voltage level indicative of capacitance of each capacitive sensor of the plurality of capacitive sensors.
Nevertheless, Peter discloses a plurality of capacitive sensors, a digital indication of a sensed voltage level indicative of capacitance of each capacitive sensor of the plurality of capacitive sensors (According to another specific example embodiment of this disclosure, an apparatus for detecting actuation of capacitive touch sensor keys of a keypad, comprises: a keypad matrix: a plurality of capacitive touch sensor keys; an integrated circuit device comprising a multiplexer, a capacitive sensing circuit, a voltage reference, an analog-to-digital converter(ADC) and a digital processor, Col. 4, Lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to incorporate the first capacitive sensor and the second capacitive sensor to be a part of a plurality of capacitive sensors to determine the level of proximity of an object from many different locations and improve the sensing capabilities of the second capacitive sensor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholasta in view of Peter to periodically provide a digital indication of a sensed voltage level indicative of capacitance of each capacitive sensor of the plurality of capacitive sensors to determine the level of proximity of an object and improve the sensing capabilities of the second capacitive sensor.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kenichi Kinoshita (US5554890) discloses the first and second capacitor with sensing.
Velmar Howard (US4360850) discloses charging capacitors and measuring voltage.
Zheng Qin (US20080179772) discloses a capacitance sensing device with a analog to digital converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863